UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund June 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.1% Rate (%) Date Amount ($) Value ($) Alabama1.0% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/16 2,500,000 2,900,050 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 12/1/16 1,000,000 1,180,500 Auburn University, General Fee Revenue 4.00 6/1/15 1,690,000 1,854,386 Alaska.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 3,000,000 3,225,930 Arizona1.1% Pima County, Sewer System Revenue Obligations 5.00 7/1/16 2,000,000 2,298,460 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,099,687 California7.9% California, GO 5.00 9/1/16 2,500,000 2,901,150 California Department of Water Resources, Power Supply Revenue 5.00 5/1/15 2,550,000 2,868,571 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/15 2,695,000 3,100,624 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.15 8/1/14 3,625,000 3,727,189 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/15 7,335,000 8,237,352 California State Public Works Board, LR (The Regents of the Univeristy of California) (Various Univeristy of California Projects) 5.00 12/1/15 5,000,000 5,695,100 California State Public Works Board, LR (Various Capital Projects) 4.00 10/1/16 2,000,000 2,197,540 Los Angeles County Metropolitan Transportation Authority, General Revenue (Union Station Gateway Project) 5.00 7/1/13 1,150,000 1,204,522 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,473,250 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,185,060 Modesto Irrigation District, Electric System Revenue 5.00 7/1/16 2,250,000 2,581,965 Southern California Public Power Authority, Transmission Project Subordinate Revenue (Southern Transmission Project) 5.00 7/1/14 3,000,000 3,274,740 Southern California Public Power Authority, Transmission Project Subordinate Revenue (Southern Transmission Project) 4.00 7/1/16 2,000,000 2,257,280 Colorado.1% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 770,625 Connecticut1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/15 7,500,000 8,615,025 District of Columbia1.8% District of Columbia, Income Tax Secured Revenue 5.00 12/1/13 5,000,000 5,335,100 District of Columbia, Income Tax Secured Revenue 5.00 12/1/16 1,200,000 1,420,044 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/13 3,300,000 3,484,536 Florida10.2% Broward County School Board, COP (Master Purchase Purchase Agreement) 5.00 7/1/16 1,500,000 1,708,065 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/15 2,000,000 2,193,900 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/14 5,500,000 5,920,860 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/17 5,000,000 5,628,750 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,729,475 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 5,375,000 5,868,371 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 2,265,000 2,472,904 Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 5.00 7/15/15 4,315,000 4,889,715 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 4.00 4/1/16 1,250,000 1,335,537 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/13 1,000,000 1,061,130 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 5.10 10/1/13 1,855,000 1,872,066 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/15 1,850,000 2,020,903 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 3,150,000 3,544,789 Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/14 3,000,000 3,238,350 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,084,980 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,175,041 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/14 2,000,000 2,165,120 Saint Petersburg, Public Utility Revenue 5.00 10/1/13 2,435,000 2,571,652 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,466,351 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,634,805 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/14 1,715,000 1,829,322 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/15 2,080,000 2,373,883 Georgia2.4% Gwinnett County Development Authority, COP (Gwinnett County Public Schools Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 1/1/14 2,100,000 a 2,255,862 Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 5,000,000 5,693,950 Municipal Electric Authority of Georgia, Revenue (Combined Cycle Project) 5.00 11/1/16 2,500,000 2,906,300 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/16 1,000,000 1,176,990 Public Gas Partners, Inc., Gas Project Revenue (Gas Supply Pool Number 1) 5.00 10/1/16 1,800,000 2,046,384 Hawaii1.0% Hawaii, Airports System Revenue 5.00 7/1/14 5,575,000 6,038,896 Illinois5.9% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/16 3,575,000 4,075,214 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 1/1/14 2,700,000 a 2,889,000 Chicago, Passenger Facility Charge Revenue (Chicago O'Hare International Airport) 5.00 1/1/15 1,000,000 1,091,310 Cook County, GO Capital Equipment Bonds 5.00 11/15/13 2,000,000 2,123,120 Illinois, GO 5.00 1/1/14 1,740,000 1,861,800 Illinois, GO 5.00 1/1/14 5,560,000 5,876,420 Illinois, GO 5.00 1/1/15 2,665,000 2,881,531 Illinois, Sales Tax Revenue 5.00 6/15/14 2,340,000 2,543,510 Illinois, Sales Tax Revenue 4.00 6/15/16 2,750,000 3,082,145 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) 5.00 8/15/16 2,105,000 2,409,972 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 4.00 6/1/13 1,200,000 1,234,800 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/14 3,800,000 4,081,086 Indiana1.7% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/13 2,045,000 2,173,978 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 2,000,000 2,246,480 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/14 2,230,000 2,283,765 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,262,050 Kansas.4% Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 5.00 9/1/14 2,060,000 2,241,960 Louisiana1.1% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 5,885,000 6,246,986 Maryland4.2% Baltimore County, GO (Consolidated Public Improvement) 5.00 11/1/15 5,600,000 6,432,944 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/15 3,435,000 3,911,950 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 6/1/16 7,000,000 8,213,590 Montgomery County, GO (Consolidated Public Improvement) 5.00 7/1/16 5,105,000 5,998,222 Massachusetts2.5% Massachusetts, GO (Consolidated Loan) 5.00 12/1/16 5,000,000 5,931,200 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/15 2,000,000 2,264,620 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 703,645 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/14 1,300,000 1,421,082 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) 5.00 7/1/16 3,700,000 4,266,285 Michigan3.7% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,366,219 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/15 1,000,000 1,088,460 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/16 1,000,000 1,090,940 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 1/15/15 4,300,000 4,785,169 Michigan Finance Authority, Clean Water Revolving Fund Revenue 5.00 10/1/15 5,000,000 5,713,400 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,743,075 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/14 2,500,000 2,698,775 Minnesota.6% Saint Paul Independent School District Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 5.00 2/1/14 1,415,000 1,515,833 University of Minnesota Regents, GO 5.00 12/1/16 1,520,000 1,801,550 Missouri1.2% Missouri Board of Public Buildings, Special Obligation Revenue 4.00 10/1/15 3,000,000 3,331,410 Springfield Public Utilities Board, COP (Lease/Purchase Agreement) 5.00 12/1/16 3,000,000 3,497,010 Nebraska.8% Omaha Public Power District, Electric System Revenue 5.00 2/1/16 3,770,000 4,362,154 Nevada.9% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,088,200 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/14 2,650,000 2,895,337 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/14 1,005,000 1,049,230 New Jersey2.5% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/15 5,000,000 5,630,400 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/14 1,795,000 1,882,793 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/14 1,660,000 1,807,723 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 215,000 230,396 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 4,785,000 5,121,194 New Mexico1.3% Gallup, PCR (Tri-State Generation and Transmission Association, Inc. Project) (Insured; AMBAC) 5.00 8/15/14 3,785,000 4,078,640 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,225,180 New York8.4% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5.00 5/1/14 1,750,000 1,888,740 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/14 2,120,000 2,346,056 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/1/15 2,750,000 3,147,403 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 2,880,000 3,056,803 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 5,000,000 5,771,150 Metropolitan Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/15 2,645,000 2,997,023 New York City, GO 5.00 8/1/15 2,000,000 2,256,940 New York City, GO 5.00 8/1/16 5,725,000 6,656,916 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/15 2,000,000 2,208,760 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/13 4,105,000 4,366,489 New York City Transitional Finance Authority, Revenue (New York City Recovery Bonds) 5.00 11/1/14 3,000,000 3,316,830 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.00 7/1/15 1,000,000 1,109,650 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/14 3,535,000 3,815,926 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,777,950 North Carolina.6% Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 5.00 3/1/14 3,000,000 3,233,370 Ohio1.1% Ohio, Common Schools GO Bonds 5.00 3/15/17 4,000,000 4,735,880 Ohio State University, General Receipts Bonds 5.00 12/1/14 1,265,000 1,402,075 Oklahoma1.5% Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/14 6,000,000 6,487,260 Tulsa County Industrial Authority, Educational Facilities Lease Revenue (Broken Arrow Public Schools Project) 4.00 9/1/15 2,100,000 2,297,253 Oregon.4% Oregon, GO (State Property - Various Projects) 5.00 5/1/16 1,750,000 2,038,295 Pennsylvania5.9% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,081,540 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,000,000 1,083,820 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 3,750,000 4,144,463 Allegheny County Higher Education Building Authority, Revenue (Carnegie Mellon University) 5.00 3/1/15 3,400,000 3,797,392 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/15 1,000,000 1,107,400 Pennsylvania, GO 5.00 7/15/14 3,000,000 3,285,870 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/14 1,200,000 1,320,948 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 3,500,000 3,786,720 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/13 2,620,000 2,807,068 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/14 5,600,000 6,026,272 Philadelphia School District, GO 5.00 9/1/14 4,230,000 4,607,443 Philadelphia School District, GO 5.00 9/1/15 1,200,000 1,346,208 South Carolina3.4% Charleston, Waterworks and Sewer System Capital Improvement Revenue 5.13 1/1/15 1,680,000 1,872,998 Columbia, Waterworks and Sewer System Revenue 4.00 2/1/15 1,000,000 1,090,590 Renewable Water Resources, Sewer System Revenue 5.00 1/1/14 1,000,000 1,066,390 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 1,000,000 1,068,740 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 3,595,000 3,842,120 South Carolina Transportation Infrastructure Bank, Revenue 5.00 10/1/13 10,000,000 10,554,700 Tennessee1.0% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 5,000,000 5,544,350 Texas9.5% Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,500,000 1,678,080 Copperas Cove Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/16 1,250,000 1,414,325 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.25 2/15/15 1,500,000 1,687,860 Fort Worth, Water and Sewer System Improvement Revenue 5.00 2/15/16 2,115,000 2,444,729 Garland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,815,000 2,030,477 Houston, Combined Utility System First Lien Revenue 5.00 11/15/14 2,785,000 3,085,251 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/15 2,800,000 3,118,836 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,625,000 1,817,920 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,579,569 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,427 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,435 Lower Colorado River Authority, Revenue 5.00 5/15/14 990,000 1,072,021 Lubbock, Tax and Waterworks System Surplus Revenue (Certificates of Obligation) 5.00 2/15/14 3,630,000 3,902,068 Mission Economic Development Corporation, SWDR (Waste Management, Inc. Project) 6.00 8/1/13 2,500,000 2,638,050 North East Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 8/1/14 2,315,000 2,551,037 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 705,000 743,366 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 2,295,000 2,420,284 San Antonio, Electric and Gas Systems Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 2/1/14 3,000,000 3,239,940 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/14 4,835,000 5,255,210 Texas Public Finance Authority, Revenue (Building and Procurement Commission Projects) (Insured; AMBAC) 5.00 2/1/14 2,500,000 2,678,475 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,079,160 University of Houston System Board of Regents, Consolidated Revenue 5.00 2/15/16 4,415,000 5,092,967 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/15 1,900,000 2,160,433 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/16 1,120,000 1,315,608 Waco, GO 4.00 2/1/16 1,000,000 1,114,410 Utah.3% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,624,950 Virginia3.6% Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/14 1,975,000 a 2,121,111 Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 3,195,000 3,756,234 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 1/1/14 4,500,000 4,649,175 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,562,175 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,188,240 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,188,240 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,241,528 Washington4.9% Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/15 1,500,000 1,671,540 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/14 1,700,000 1,833,467 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 5.25 12/1/11 3,000,000 b 2,775,000 King County, Sewer Revenue 5.00 1/1/16 5,000,000 5,744,150 Port of Seattle, Intermediate Lien Revenue 3.00 8/1/15 2,400,000 2,533,080 Port of Seattle, Limited Tax GO 5.00 12/1/15 1,050,000 1,182,857 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/14 4,500,000 4,832,460 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/15 1,500,000 1,672,785 Washington, GO (Various Purpose) 5.00 7/1/16 5,000,000 5,851,000 Wisconsin1.2% Wisconsin, GO 5.00 5/1/16 1,500,000 1,745,610 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/14 3,250,000 3,537,040 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.00 4/15/14 1,390,000 1,489,024 U.S. Related2.9% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 2,300,000 2,468,636 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,093,240 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 5,000,000 5,292,550 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,825,050 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,332,150 Virgin Islands Public Finance Authority, Senior Lien Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/13 1,000,000 1,039,680 Total Long-Term Municipal Investments (cost $560,301,090) Short-Term Municipal Coupon Maturity Principal Investment.2% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) (cost $1,000,000) 0.18 7/1/12 1,000,000 c Total Investments (cost $561,301,090) % Cash and Receivables (Net) .7 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Non-income producingsecurity in default. c Variable rate demand note - rate shown is the interest rate in effect at June 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2012, net unrealized appreciation on investments was $12,971,411 of which $13,378,601 related to appreciated investment securities and $407,190 related to depreciated investment securities. At June 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of June 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 574,272,501 - For the period ended June 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2012 By: /s/ James Windels James Windels Treasurer Date: August 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
